In re Jacobs, Lawrence A.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. L, No. 02-4757; to the Court of Appeal, Fifth Circuit, No. 07-KH-928.
Writ granted in part; otherwise denied. The district court erred when it dismissed relator’s counselled application with prejudice based on counsel’s failure to use the uniform application for post-conviction relief. See La.C.Cr.P. art. 926(D) and Cmt. (“Because applications for post conviction relief are often filed by laymen without the aid of an attorney, a uniform application has been adopted by the Supreme Court of Louisiana”). Accordingly, the case is remanded to the trial court, which is instructed either to address relator’s application on the merits or to allow relator to file an amended petition using the uniform application. In all other respects the application is denied.
TRAYLOR, J., would deny.
KNOLL, J., would deny.
GUIDRY, J., would deny.